Chadwick and Gose, JJ.,
(concurring) — We concur in the result. This action was brought prematurely in any event. The demand made upon the defendant was a reasonable one and sustained by the authorities. He was not called upon to subject his causé to the jurisdiction of the court of a foreign state. He was asked to show cause to the company, “in person or otherwise, why his benefit certificate should not be declared void under the rules and by-laws of the society.” Instead of meeting this very proper demand at the bar of the society, he has rushed into court demanding that it be determined as a matter of law that the company is about to do him an injury, when under his contract the society has a preliminary right to inquire into the facts and pass its judgment thereon. It will be time enough for plaintiff to seek relief at the hands of the courts when the society has injured or threatened to injure him.